Exhibit 10.13 EXECUTION VERSION FIRST AMENDMENT TO THE NOTE PURCHASE AGREEMENT FIRST AMENDMENT, dated as of March 24, 2009 (the "First Amendment"), to the Note Purchase Agreement, dated as of October 2, 2008 (as so amended, the "Note Purchase Agreement"), by and among Cascade Investment, L.L.C., a Washington limited liability company ("Buyer"), GAMCO Investors, Inc., a New York corporation ("Seller"), Mario J. Gabelli ("Gabelli") and GGCP, Inc., a New York corporation. ("GGCP" and collectively with Gabelli, the "Gabelli Stockholders" ). All capitalized terms used but not defined herein which are defined in the Note Purchase Agreement (or in the Note, as defined therein) shall have the meanings assigned to such terms in such agreement. RECITALS A. The parties hereto desire to amend the Note Purchase Agreement and the Note in the manner set forth below. B. Except as amended below, the Note Purchase Agreement, the Registration Rights Agreement, dated as of August 14, 2001 and as amended as of October 2, 2008 (the "Registration Rights Agreement"), between Buyer and Seller, and the Note (collectively, the "Transaction Documents") shall remain in full force and effect as they were prior to this First Amendment. NOW, THEREFORE, in consideration of the mutual promises contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by each party, the parties hereto agree as follows: 1. Amendment of the Note.The parties hereto hereby amend the Note to provide that Buyer shall participate in the distribution to the Seller's stockholders of the common stock of Teton Advisors, Inc. by receiving 14,500 shares of Class A common stock of Teton Advisors, Inc. and to make adjustments to the amounts payable under the Note to reflect the value of such distribution (collectively, the "Note Amendments"). Concurrently with the execution and delivery of this First Amendment, Seller is delivering to Buyer, in exchange for the duly executed outstanding Note, a duly executed amended Note in the form of Exhibit A hereto, which is identical to the outstanding Note in all respects except that it gives effect to the Note Amendments. The parties agree that theamended Note is a replacement of an outstanding Note and evidences the same debt, and is entitled to the same benefits as, such outstanding Note except to the extent otherwise provided by the Note Amendments. The parties also agree that neither this First Amendment nor the amended Note shall affect any rights or obligations under the Note Purchase Agreement or Note with respect to any periods, acts, omissions or circumstances which occurred prior to the date of this First Amendment. From and after the execution and delivery of this First Amendment, all references in the Transaction Documents to the Note shall be deemed to be references to the Note as amended by the Note Amendments. 2. References to Agreement. From and after the execution and delivery of this First Amendment, all references in the Transaction Documents to the Agreement shall be deemed to be references to the Agreement as amended by this First Amendment. 3. Amendment to Registration Rights Agreement. To the extent provided herein, this First Amendment shall be an amendment of the Registration Rights Agreement. 4. Miscellaneous. Sections 2.1.1, 2.1.4, 2.1.5, and 6 of the Note Purchase Agreement are incorporated herein by reference, mutandis mutandi, with all references therein to any of the Transaction Documents being changed to refer solely to this First Amendment. (the remainder of this page has been intentionally left blank) 2 SIGNATURE PAGE - FIRST AMENDMENT TO NOTE PURCHASE AGREEMENT NOTICE: ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW. IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of the date first mentioned above. SELLER: BUYER: GAMCO INVESTORS, INC. CASCADE INVESTMENT, L.L.C. BY: /s/ Douglas R. Jamieson BY: /s/ Mike Rodden GABELLI STOCKHOLDERS: /s/ Mario J. Gabelli
